Prentis, J.,
dissenting:
I am constrained to express my dissent from the con-. elusion of the majority in this case, because I think that conclusion is inconsistent with the controlling legal doctrine which is expressed in the opinion itself. That doctrine is that a city is not an insurer against accidents upon its streets, is not bound to keep its streets perfectly smooth and level, and that slight defects which are not dangerous are not actionable. The legal duty of the city is discharged when it exercises reasonable care to keep its sidewalks in a reasonably safe condition for pedestrians using them with ordinary care. In this case, inasmuch as there is no conflict in the evidence, and there was a demurrer to the evidence, the facts are established, and the question presented is a question of law arising out of those facts. In my view, an elevation of two inches on the outside and one-half an inch on the inside of a concrete pavement three feet wide, the pavement being otherwise perfectly smooth and free from defects, constitutes no actionable negligence which should sustain a recovery by this plaintiff, who stumbled and fell thereon not later than two o’clock in the day, when the sun was shining brightly, and there was nothing to obscure her view of this unevenness in the pavement. To hold otherwise, as it seems to me, is equivalent to holding that the city must exercise the very highest degree of' care, and that the pedestrian is under no duty to observe and avoid the obvious.